*253O P I H I O H.
St. Paul. Judge.
This action is brought by the nominal plaintiffs on behalf of their minor son. It is a claim for damages growing out of the alleged negligenoe of defendant's ohauffeur, and the charge is, 1. That the ohauffeur stopped the automobile without signaling to those behind him, and,
2. That when the ohauffeur had stopped and plaintiff's son, who had followed behind on a bioyole, had also stopped, the ohauffeur baoked his oar without warning of any kind, striking and running over the bioyole, throwing down and injuring their son.
Just why the allegation is made that the ohauffeur stopped Without signaling, when admittedly nothing whatever came of this particular pleoe of alleged negligenoe, does not appear; but as to the alleged negligent# baoking of the oar, plaintiff's son (aged 14) testifies that he kept about six feet behind the automobile an* it oame along and when it stopped he- also stopped and stood with his feet on the #### ground and the bioyole between his legs, a foot or two (perhaps three) behind the automobile and directly baok. (l.e. to the middle) of the automobile. That he oould not..see the chauffeur "from his bioyole", but- oould see him when he got off, that is, when standing with the bioyole between his legs; but is positive that the ohauffeur signaled neither when about to stop nor when about to baok. The oar stopped "not more than a minute" before it began to baok. When the automobile stopped he had reached his own destination, but in order to get there he had to cross the street, and "before he oould get aoross he Was in the baok of the Automobile".
A boy friend (aged 16) testifies that he saw the boy baok of the automobile "sitting on the frame of his bike". The automobile had ## already stopped and the boy was two or three feet behind. He was not *254holding on the automobile but had his hands on the handlebars of his bike. "He did not stop (start?) to get off his bioyole before the automobile started backing", but B.1ust when he was about to start Walter (the boy) tried to jump off and before he had time, the automobile hit him”. The oar hade been stopped about "two or three minutes;" and later,it started to baok "right away". He did not see the chauffeur look to see if any one was behind him.
New Orleans La. May 20th 1918.
On the other hand the chauffeur testified that he signaled and looked out before attempting to baok, and saw no one* He backed very carefully and did not know the boy was behind him until he cried out.
Apart from the fact that the boy's testimony was wholly in response to leading questions, and is contradicted on some points in other parts of his testimony, the trial judge who saw and heard the witnesses, believed the ohauffeur and did not believe the boy.
And his conclusions seem to us quite correct; for it is evident that the boy had ample time to get from behind the automobile before it started tih back; which he should have done since he had reached his destination; and whioh, from his own testimony, he was in the very act of doing.
And the fact is simply this; when the automobile stepped the boy was on the off sidá and started to oross behind it; he did not think the automiblle might baok and was not on the lookout so that he did not see the chauffeur's,signal. On the other hand the chauffeur oould not see the boy behind the oar, and could not suspect that someone was about to oross behind his oar at a plaoe whioh was not a in crossing and direotly in front of traffic headed the opposite direction*
The judgment appealed from seems to us correot, and should be affirmed.
Judgment Affirmed.